Citation Nr: 0628632	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-19 050	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




FINDINGS OF FACT

1.  The veteran had active service from June 1974 to June 
1994.  

2.  On August 15, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wanted to withdraw his appeal for 
specially adapted housing.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In the instant 
case, the veteran has withdrawn his appeal of entitlement to 
specially adapted housing.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and the appeal is 
dismissed.  




ORDER

The appeal of entitlement to specially adapted housing is 
dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


